            Case 1:19-cv-00163-PB Document 23 Filed 03/01/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

NEW HAMPSHIRE LOTTERY
COMMISSION,

                       Plaintiffs,

       v.

WILLIAM BARR,                                       Civil Action No. 1:19-cv-00163
in his official capacity as Attorney General,

UNITED STATES DEPARTMENT OF
JUSTICE,

                       Defendants.

NEOPOLLARD INTERACTIVE LLC,

POLLARD BANKNOTE LIMITED,

                       Plaintiffs,

       v.

WILLIAM P. BARR,
                                                  Civil Action No. 1:19-cv-00170
in his official capacity as Attorney General of
                                                  (consolidated)
the United States of America,

THE UNITED STATES DEPARTMENT OF
JUSTICE,

THE UNITED STATES OF AMERICA,

                       Defendants.


                        JOINT FILING REGARDING SCHEDULING

       Pursuant to this Court’s minute entry order of February 22, 2019, the Parties in the above-

captioned consolidated cases submit this joint filing regarding scheduling.
           Case 1:19-cv-00163-PB Document 23 Filed 03/01/19 Page 2 of 6



       The Deputy Attorney General has issued a memorandum extending the forbearance period

for all entities for an additional 60 days, through June 14, 2019. See Exhibit A. The Parties have

therefore agreed on the following briefing schedule:

       -March 8, 2019 – Deadline for intervenor the iDevelopment and Economic Association
       (“iDEA”) (if granted) to file a motion for summary judgment and supporting papers (25
       pages), and deadline for motions to participate as amicus curiae in support of Plaintiffs.

       -March 22, 2019 – Deadline for Defendants to file a single consolidated brief in support of
       their dispositive motions and in opposition to all motions for summary judgment (40
       pages),* and deadline for motions to participate as amicus curiae in support of Defendants.

       -March 29, 2019 – Deadline for Plaintiffs to file individual reply briefs in support of their
       motions for summary judgment and in opposition to Defendants’ dispositive motions (20
       pages each).

       -April 8, 2019 – Deadline for Defendants to file a single reply brief in support of their
       dispositive motions (25 pages).

       In addition to the briefing schedule set out above, as to which the parties agree, Plaintiffs

request that the Court hold oral argument on April 10 or 11, 2019, if able, or as soon thereafter as

practicable. Defendants do not join this request, but if the Court elects to hold argument during

the week of April 8, 2019, Defendants would prefer that such argument be held April 10, rather

than April 11. The Parties are not available for oral argument on April 12.

       On February 25, 2019, iDEA filed a motion to intervene. (See Dkt. No. 12.) That motion

has not yet been ruled on, but counsel for iDEA has informed the Parties that it is amenable to any

scheduling order entered by the Court in which its briefing deadlines (after its opening summary

judgment submission) are aligned with those of the other Plaintiffs, and is committed to proceeding

at maximum speed. The Parties do not oppose iDEA’s motion to intervene, but Defendants reserve

all rights to move to dismiss iDEA’s complaint.


*
    Defendants have indicated they would prefer to file a single brief with respect to all Plaintiffs.
    Plaintiffs are amenable to that request and have agreed to an enlargement of the brief length,
    but preserve their right to each file their own answer and reply brief.


                                                  2
          Case 1:19-cv-00163-PB Document 23 Filed 03/01/19 Page 3 of 6



       With respect to the agreed-upon schedule, the Parties separately state the following:

       Plaintiffs’ statement: Plaintiffs have agreed to the above schedule in an effort to

accommodate Defendants.       However, the Government’s extension of forbearance does not

eliminate the need to promptly resolve this case. Separate from the threat of criminal prosecution,

Plaintiffs’ operations have been declared unlawful by the Department of Justice, which has

implications for Plaintiffs’ business relationships. Moreover, there still exists the threat of civil

liability. Additionally, the State of New Hampshire is presently in the process of establishing its

biennial budget, of which the New Hampshire Lottery Commission’s revenues are a significant

component. This budget process must conclude by June 30, 2019. The State of New Hampshire

cannot develop a budget that includes money generated by illegal activity. Similarly, the New

Hampshire Lottery Commission needs clarity on the legality of its current arrangements so that it

can respond appropriately in establishing its own operational plan for the upcoming fiscal year in

a manner that conforms to federal law. For these reasons, if the Court does not believe the agreed-

upon schedule permits it to issue a decision resolving this case by May 31, 2019, Plaintiffs

respectfully request a telephonic conference in order to discuss an alternative briefing schedule

that will accommodate such a resolution.

       Defendants’ statement: Defendants disagree with Plaintiffs’ characterization as stated in

the preceding paragraph; in light of the Parties’ agreement upon a briefing schedule, however,

there is no need to belabor those points now. Nonetheless, while Defendants have agreed upon an

expedited briefing schedule in an attempt to accommodate Plaintiffs, as stated above, Defendants

do not join in Plaintiffs’ request for an argument date the same week that briefing closes and

respectfully suggest that an argument date (if the Court elects to hold argument) in mid- or late-




                                                 3
          Case 1:19-cv-00163-PB Document 23 Filed 03/01/19 Page 4 of 6



April would be more than sufficient in light of the Court’s previous indication that it requires

approximately 30–45 days following a hearing to render a decision.

Respectfully submitted

 Dated: March 1, 2019                         /s/ Anthony J. Galdieri
                                              Anthony J. Galdieri, Bar # 18594
                                              Senior Assistant Attorney General
                                              Francis C. Fredericks, Bar # 21161
                                              Senior Assistant Attorney General
                                              Civil Bureau
                                              New Hampshire Dept. of Justice
                                              33 Capitol Street
                                              Concord, NH 03301
                                              (603) 271-3650
                                              anthony.galdieri@doj.nh.gov
                                              francis.fredericksjr@doj.nh.gov
                                              Counsel for Plaintiff the New Hampshire Lottery
                                              Commission


 Dated: March 1, 2019                         /s/ Michael A. Delaney
                                              Michael A. Delaney
                                              NH Bar No. 10504
                                              MCLANE MIDDLETON, Professional Association
                                              900 Elm Street
                                              10th Floor
                                              Manchester, NH 03101
                                              (603) 628-1248
                                              michael.delaney@mclane.com

                                              Theodore B. Olson, pro hac vice
                                              TOlson@gibsondunn.com
                                              Matthew D. McGill, pro hac vice
                                              MMcgill@gibsondunn.com
                                              GIBSON, DUNN & CRUTCHER LLP
                                              1050 Connecticut Avenue, N.W.
                                              Washington, D.C. 20036
                                              (202) 955-8500
                                              Counsel for Plaintiffs NeoPollard Interactive LLC
                                              and Pollard Banknote Limited




                                               4
        Case 1:19-cv-00163-PB Document 23 Filed 03/01/19 Page 5 of 6



Dated: March 1, 2019

                                         JOSEPH H. HUNT
                                         Assistant Attorney General

                                         SCOTT W. MURRAY
                                         United States Attorney

                                         JOHN R. TYLER
                                         Assistant Director, Federal Programs
                                         Branch

                                         /s/ Steven A. Myers
                                         STEVEN A. MYERS (NY Bar No. 4823043)
                                         Trial Attorney
                                         Federal Programs Branch
                                         U.S. Department of Justice, Civil Division
                                         1100 L St. NW
                                         Washington, DC 20005
                                         Telephone: (202) 305-8648
                                         Fax: (202) 616-8460
                                         Email: Steven.A.Myers@usdoj.gov

                                         Counsel for Defendants




                                     5
          Case 1:19-cv-00163-PB Document 23 Filed 03/01/19 Page 6 of 6



                                CERTIFICATE OF SERVICE

        I certify that, on March 1, 2019, I served the foregoing via ECF electronic transmission in
accordance with the Court’s Administrative Procedures for ECF to the registered participants as
identified on the Notice of Electronic Filing, and paper copies will be sent to those indicated as
non-registered participants, if any.

 Dated: March 1, 2019                         /s/   Michael A. Delaney
                                                    Michael A. Delaney, NH Bar No. 10504




                                                6
